Citation Nr: 0105781	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 506	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for nicotine dependence.

Entitlement to service connection for coronary artery disease 
and emphysema as secondary to smoking.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This appeal arises from a June 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that determined 
that a claim for service connection for nicotine dependence 
and a claim for service connection for coronary artery 
disease and emphysema as secondary to smoking were not well 
grounded.


REMAND

The RO's June 1999 rating decision determined that the 
veteran's claims were not well grounded.  During the pendency 
of this appeal, the United States Congress revised the 
statutory scheme governing the filing of claims and 
applications for benefits and eliminated the concept of a 
well grounded claim while amplifying the duty to assist 
claimants.

Heretofore, section 5107(a) of title 38 of the United States 
Code had provided that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well grounded claim is no longer in 
force; section 5107(a) has been revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. §§ 
5103A, 5107) (Veterans Claims Assistance Act).  The sum total 
of the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and VA's duty to assist 
has been amplified.  Under the revised section 5107(a), "a 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the 
Secretary."  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claim.  Moreover, in Karnas, 1 Vet. App. at 313, 
the Court held that where a law or regulation changes during 
the pendency of a claim, "the version most favorable to 
appellant" applies unless provided otherwise by Congress or 
the Secretary.  Since the recent enactments specifically 
provide for the nullification of the "well grounded claim" 
requirement to all pending claims and since this claim is 
still pending, the RO must apply the new law to the veteran's 
claim. 

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


